Citation Nr: 0609756	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  00-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for service-connected arthritis of the left knee with a 
history of a meniscus tear, post operative, prior to 
September 25, 1998.

2. Entitlement to a disability rating in excess of 30 percent 
for left total knee arthroplasty, from December 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956 and on various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with the 
Naval and Army Reserve.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in March 1995, which denied the veteran's 
claims of entitlement to a rating in excess of 20 percent for 
his arthritis and post-operative residuals of a medial 
meniscus tear of the left knee.

Following a total left knee replacement, an RO decision in 
January 2000 granted a temporary total rating based upon 
convalescence (38 C.F.R. § 4.30), from September 25, 1998 
through November 1999, and increased the rating for the left 
knee disability to 30 percent thereafter (from December 1, 
1999), under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 30 
percent rating does not represent the maximum rating 
available for the veteran's left total knee replacement.  
Accordingly, the veteran's claim for an increased rating for 
his left knee disability, to include an evaluation in excess 
of 30 percent from December 1, 1999, remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2003, the Board of Veterans' Appeals (Board) 
remanded the claims to the RO for additional development, to 
include providing the veteran with VCAA notice and a VA 
orthopedic examination to evaluate his total left knee 
arthroplasty.  The Board instructed the examiner to address a 
surgical scar on the left knee.  Review of the claims folder 
reveals that the a supplemental statement of the case dated 
in February 2005, confirmed its earlier denial of a rating in 
excess of 30 percent for the veteran's left total knee 
replacement and "granted service connection and a 10 percent 
rating for arthritis of the left knee" prior to the total 
knee replacement.  However, as noted above, the veteran's 
service-connected left knee disability included arthritis 
from the date of the current claim (January 1, 1995) and the 
rating was 20 percent from that date until the knee 
replacement or prior to September 25, 1998.  Accordingly, the 
issues are as styled on the first page of this Board 
decision.
  
The veteran testified before a Hearing Officer in June 2000 
and the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The competent medical evidence indicates that the 
veteran's left knee disability had been manifested by 
degenerative joint disease with essentially full but painful 
motion prior to September 25, 1998; it had not been 
productive of subluxation, more than slight instability, 
frequent periods of locking with effusion into the joint, 
flexion limited to less than 60 degrees, or extension limited 
to more than 5 degrees, even with consideration of symptoms 
to include pain.

3. The competent medical evidence indicates that the 
veteran's left knee disability has been manifested by 
essentially full motion with pain since December 1, 1999; it 
has not been manifested by frequent periods of locking with 
effusion into the joint, flexion limited to less than 60 
degrees, extension limited to more than 10 degrees, nor is it 
productive of overall impairment that more nearly 
approximates severe painful motion or weakness of the left 
leg; the preponderance of the evidence is against instability 
from December 1, 1999 and there is no medical evidence of 
subluxation.



CONCLUSIONS OF LAW

1.  The scheduler criteria for the assignment of an increased 
rating in excess of 20 percent for left knee arthritis with 
meniscus tear, post operative, prior to September 25, 1998, 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260 and 5261 (2005).

2.  The scheduler criteria for an evaluation in excess of 30 
percent for status-post total left knee arthroplasty have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5257, 5258, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2003 
Board remand, the RO rating decisions, the statement of the 
case and supplemental statements of the case, issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim were denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the March 2004 letter, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
April 2001 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The veteran was also informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the March 1995 and 
January 2000 RO decision that are the subject of this appeal.  
The RO obviously could not inform the veteran of law that did 
not yet exist.  Moreover, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the March 1995 and January 2000 RO decisions 
and subsequently, the veteran has been presented numerous 
opportunities over a period of 10 years to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for increased ratings, but he was not provided with 
notice of the type of evidence necessary to establish the 
effective date for an increased rating.  Notwithstanding the 
inadequate notice on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  This is because as the Board has determined, as 
explicated below, through the required objective application 
of relevant regulations, that the veteran's left knee 
disability does not qualify him for a higher rating during 
either period of time at issue there is no prejudice to the 
veteran in proceeding with the issuance of this decision.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, are sufficient for 
a determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes reports of VA examinations, which were 
thorough in nature and included relevant findings adequate 
for rating purposes.  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).    
The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  In the absence of limitation 
of motion, a 10 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

As noted under the law and regulations above, degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation.  Limitation of flexion of a knee to 30 
degrees warrants a 20 percent evaluation, whereas limitation 
of flexion of the knee to 15 degrees is rated 30 percent.  
Diagnostic Code 5260.  

Limitation of extension of a knee to 10 degrees is rated 10 
percent.  Limitation of extension to 15 degrees is rated 20 
percent, and limitation of extension to 20 degrees warrants a 
30 percent evaluation.  Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004. 

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261.  Hence, if a 
claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.



Entitlement to a disability rating in excess of 20 percent 
for service-connected left knee arthritis with meniscus tear, 
post operative, prior to September 1998

The service medical reports show that the veteran sustained a 
left knee injury during active duty.  By a rating decision 
dated in April 1985, the RO granted service connection for 
traumatic degenerative joint disease with medical meniscus 
tear.  In August 1994 the RO increased the veteran's left 
knee disability rating, to include left knee arthritis with 
medial meniscus tear, status post-surgery, to 20 percent.  In 
September 1994 the veteran applied for an increased rating 
for his left knee disability.  

September 1994 post-service medical reports show degenerative 
joint disease and a range of motion from 0 to 95 degrees, 
with no evidence of valgus/varus laxity, slight varus 
alignment.  In September 1994 the veteran underwent a high 
tibial osteotomy using intermedics HCL plate.  Thereafter he 
was placed on 25 percent weight bearing in a hinged brace.  
The clinician indicated that he would remain disabled until 
January 1, 1995.  Accordingly, a 100 percent disability 
rating was assigned from September 14, 1994 based on post-
operative residuals, to continue until January 1, 1995.

Post-service medical reports from March 1995 show complaints 
of occasional pain in the lateral aspect of the left knee.  
The veteran indicated that taking Motrin relieved pain 
experienced on range of motion.  Range of motion for the left 
knee was from 7 to 95 degrees.  There was no evidence of 
laxity.  The clinician indicated that there was lateral 
tenderness.  Subsequent medical reports continue to show 
complaints of pain and numbness, as well as giving out of the 
left knee.  In May 1995 the clinician noted full range of 
motion.  A June 1995 medical report shows that he had good 
strength, full extension and forward flexion to 95 degrees.  
He was undergoing therapy at the time.  The veteran presented 
complaints of pain in the lateral anterior joint line.  A 
surgical scar extending from the thigh to the tibia was 
noted.  

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected left knee disability was 
not manifested by findings that support the assignment of a 
rating in excess of 20 percent prior to September 25, 1998.  
The relevant clinical and X-ray evidence shows that prior to 
that date his left knee disorder was productive of traumatic 
degenerative joint disease with medical meniscus tear.  Range 
of flexion was to 95 degrees, with slight varus alignment but 
no valgus/varus laxity.  The preponderance of the evidence 
was against a finding of more than 5 degrees loss of 
extension.  There were occasional complaints of pain and 
tenderness in the lateral aspect of the left knee and 
numbness, as well as giving out of the left knee.  However, 
prior to September 25, 1998 the veteran's disability was not 
productive of subluxation, more than slight instability, 
frequent periods of locking with effusion into the joint, 
flexion limited to less than 60 degrees, or extension 
limited, on average, to more than 5 degrees.  There was no 
objective medical evidence to show that the veteran had more 
than slight instability of the left knee.  Thus, the 
scheduler criteria for the assignment of an initial rating in 
excess of 20 percent for left knee arthritis with medical 
meniscus tear post-operative prior to September 25, 1998, 
have not been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260 and 
5261; VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

Prior to September 1998 the medical records reveal evidence 
of degenerative joint disease of the left knee.  That being 
the case, 38 C.F.R. § 5003 and the limitation of motion codes 
for the knee (5260, 5261) are applicable.  However, given the 
ranges of motion that have been reported, to include 
essentially full or normal extension, no more than a 10 
percent rating is warranted.  Diagnostic Codes 5003, 5260, 
5261; VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-2004.  
It is pertinent to point out that, while the degree of 
limitation of motion of the knee that has been demonstrated 
does not support a compensable rating under Code 5260 or Code 
5261, it is the intention of the rating schedule to recognize 
actually painful, unstable or Code 5261, malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated. 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
However, the 20 percent raring if effect during this first 
period of time at issue contemplated arthritis and painful 
motion.  Where compensable limitation of motion is 
demonstrated in the joint, the Lichtenfels rule is not 
applicable.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 to 
determine if there was any additional functional loss prior 
to September 25, 1998, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The Board observes that, while a 10 percent rating 
for arthritis plus painful motion and a additional 10 percent 
for slight instability, combining to 20 percent, was 
warranted and indeed was in effect, as the veteran's left 
range of knee motion was noncompensable under Diagnostic 
Codes 5260 and 5261, there is no support for a higher rating 
under the range of motion codes.  There is no evidence of 
additional loss of left knee motion due to pain supported by 
objective findings, or weakness, fatigue, incoordination or 
flare-ups of symptoms that resulted in additional loss of 
motion, to a degree that would support an increased rating in 
excess of 10 percent for degenerative joint disease of the 
left knee, prior to September 25, 1998.  38 C.F.R. §§ 4.40, 
4.45 and 4.59; DeLuca, 8 Vet. App. at 202.
  
As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 20 percent for his left knee 
disability with arthritis and painful motion and slight 
instability prior to September 25, 1998, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to a disability rating in excess of 30 percent 
for left total knee arthroplasty, subsequent to December 1, 
1999

On September 25, 1998 the veteran underwent total knee 
arthroplasty of the left knee due to severe degenerative 
joint disease.  An evaluation of 100 percent convalescent 
rating was assigned from that date through December 1999, and 
a minimum evaluation of 30 percent was assigned thereafter.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Following the prosthetic replacement of a knee joint, a 100 
percent rating will be assigned for one year.  Thereafter, a 
60 percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is to 
be rated by analogy to Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension) or 5262 (impairment 
of the tibia and fibula).  Diagnostic Code 5055 provides that 
the minimum rating for a knee replacement is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5055.

Turning to Diagnostic Code 5256, ankylosis of the knee that 
is extremely unfavorable, in flexion at an angle of 45 
degrees or more, warrants a 60 percent evaluation.  Ankylosis 
of the knee in flexion between 20 degrees and 45 degrees 
warrants a 50 percent evaluation, and ankylosis of the knee 
in flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5256.  
Ankylosis is the immobility and consolidation of a joint. 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

The veteran's left knee disability may be rated under 
Diagnostic Codes 5258 and 5259.  However, because these codes 
do not provide for evaluations in excess of 30 percent, they 
are not applicable to this case as the left knee disabilities 
at issue in this appeal are currently rated 30 percent 
disabling.

It is pertinent to note that, while limitation of motion 
found in Code 5055 overlaps with that found in Codes 5260 and 
5261, separate ratings under Diagnostic Code 5260 and 
Diagnostic code 5261 may be assigned for disability of the 
same joint. See VAOPGCPREC 9-2004.

Post-service VA medical records dated in December 1999 show 
that the veteran was able to go up and down stairs with ease.  
He had difficulty with car transfers and his foot catches 
with ambulation.  The veteran was attending the gym for a 
strengthening program and an independent self-stretching 
program. 

In December 1999 the veteran underwent a VA examination.  He 
presented complaints of pain, weakness and limited range of 
motion, requiring a brace and crutches for ambulation.  He 
reported that he was limited in his walking and had 
difficulty climbing stairs.  The examiner observed normal 
gait, not unsteady or unpredictable.  On examination the leg 
length from the anterior to the superior iliac spine to the 
medical malleolus, are 97 cm on the right and 98 cm on the 
left.  There was no evidence of heat, redness, swelling, 
effusion or drainage in the left knee.  There was moderate 
crepitus.  The examiner notes a large, disfiguring, linear 
scar on the lateral patella, 27 by 0.5 cm in length.  The 
scar was described as dark and disfiguring.  There was also 
evidence of decreased sensitivity.  There was no tenderness, 
erythema, exudates, or atrophy.  The findings were negative 
for fatigue, weakness or lack of endurance.  Pain was noted 
as the major functional impact, Drawer and McMurray test 
could not be performed due to limitation of motion.  Active 
knee flexion was to 90 degrees with pain. Active extension 
was 0 degrees with pain.  X-rays of the left knee revealed a 
knee replacement, osteochondroma of the femur.  The examiner 
diagnosed status post-total left knee replacement.  He noted 
that objectively on examination, there was moderate 
limitation of motion.

The veteran underwent a VA examination in January 2001.  He 
presented intermittent complaints of pain associated with 
weakness, stiffness, inflammation and instability on a weekly 
basis.  He denied the use of a brace or assertive device to 
ambulate.  He reported being limited in climbing stairs.  On 
examination, the examiner noted a disfiguring 29 cm scar in 
the lateral aspect of the left knee.  The scar was soft, 
nontender.  There was no evidence of adherence, tenderness, 
drainage or exudates.  The scar was described as dark and 
mildly elevated.  On examination the leg length from the 
anterior to the superior iliac spine to the medical 
malleolus, ware 96 cm. on the right and 95 cm on the left.  
Active knee flexion was to 90 degrees with pain.  Active 
extension was 0 degrees with pain.  Range of motion was 
limited by incoordination and pain.  The diagnosis was 
recorded as left knee replacement with residual scar, 
limitation of motion due to pain and incoordination.  The x-
rays revealed a healed tibial fracture, total knee 
replacement, and osteochondroma of the femur.  

A VA examination report dated in September 2004, shows that 
the veteran presented complaints of decreased ability to bend 
the knee.  He also related having a sensation of spasm of the 
muscle in the upper lateral part of his left lower leg.  
There were no flares or problems with fatigability.  He could 
walk on the treadmill for approximately 25 minutes.  He rated 
the pain as 6 out of 10.  He had no locking, giving way, 
dislocation, subluxation or problems with endurance.  There 
were no significant precipitating factors except bending.  
The knee was without erythema, warmth or effusion.  There was 
no tenderness.  No instability or incoordination was noted 
including with repetitive active and passive range of motion.  
No additional pain or loss of range of motion was found to be 
present with repetitive stress.  McMurray test was negative.  
There was no laxity in the fully extended position and mild 
laxity with lateral extension of the lower leg with 30 
degrees flexion only.  Flexion was limited to 85 degrees and 
extension to 0 degrees.  No swelling or tenderness.  Range of 
motion was consistently and persistently limited to 80 to 90 
degrees of flexion, secondary to pain.  There were no 
additional limitations due to pain or further limitation of 
range of motion caused by flare-ups or lack of endurance or 
fatigue.  The veteran related that at the time of the 
examination his knee condition did not interfere with his 
usual activities or occupation, except for running to 
exercise.

The examiner noted a scar of 30 by1 cm, slightly 
hypertrophied and located vertically along the lateral aspect 
of the knee, extending part of the way up the thigh and lower 
leg below the knee.  The examiner did not find evidence of 
erythema, tenderness, adherence or any associated loss of 
range of motion.  He concluded that the scar was stable and 
asymptomatic, not associated with underlying tissue.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
a status-post left knee replacement subsequent to December 
1999.

First, the Board notes that as there is no evidence of record 
tending to show that the veteran's left knee disability is 
productive of ankylosis or complete immobility of the knee 
joint.  Thus, Diagnostic Code 5256 is not applicable.  
Similarly, as there is no history of malunion or nonunion of 
the tibia and fibula, an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 is not warranted on the facts of this 
case.

Regarding the range of motion of the veteran's left knee, the 
evidence shows that following his total left knee replacement 
the disability at issue has been manifested by characteristic 
pain and some limitation of motion, with flexion of the left 
knee to 85 to 90 degrees.  However, the left knee extension 
was normal and there was no instability, subluxation or 
locking of the knee. The medical evidence does not show that, 
following the total knee replacement, it has been manifested 
by more than moderate residuals of weakness, pain or 
limitation of motion.

VA medical records dated in December 1999 shows that the 
veteran was able to go up and down stairs with ease.  He had 
difficulty with car transfers and his foot catches with 
ambulation.  At the December 1999 VA examination, he 
complained of pain, weakness and limited range of motion, 
requiring a brace and crutches for ambulation.  He reported 
that he was limited in his walking and had difficulty 
climbing stairs.  In January 2001, he denied the use of a 
brace or assertive device to ambulate.  

A VA examination report dated in September 2004, shows that 
the veteran presented complaints of decreased inability to 
bend the knee and a sensation of spasm of the muscle in the 
upper lateral part of his left lower leg.  He denied flares 
or problems with fatigability.  Even so, these findings do 
not correlate to limitation of flexion of a knee to less than 
45 degrees, or even less than 60 degrees, warranting more 
than a 10 percent evaluation under Diagnostic Code 5260, or 
limitation of extension of a knee to more than 10 degrees, 
warranting more than a 10 percent rating, under Diagnostic 
Code 5261. Similarly, these findings are clearly not 
consistent with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, which 
would warrant the next highest rating (60 percent) under 
Diagnostic Code 5055.

As to the question of separate ratings for limitation of 
flexion and extension, while limitation of motion found in 
Code 5055 overlaps with that found in Codes 5260 and 5261, 
separate ratings under Diagnostic Code 5260 and Diagnostic 
code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004. However, as indicated in the preceding 
paragraph, the degree of limitation of extension and flexion 
that has been clinically demonstrated do not support separate 
ratings that combine to more than 30 percent for the left 
knee, even with consideration of subjective complaints of 
pain and weakness.  There is no objective medical evidence to 
show that pain or flare-ups of pain results in any additional 
limitation of motion of the left knee to a degree that 
supports a rating in excess of 30 percent, nor is there 
medical evidence of any weakness, fatigue or incoordination 
that results in such a degree of limitation of motion.  

The finds that reports of VA examinations and outpatient 
clinical records, dated subsequent to September 1998, do not 
include objective findings to show that pain, flare-ups of 
pain, weakness, fatigue, incoordination, or any other 
symptoms resulted in additional functional limitation to a 
degree that would support a rating in excess of 30 percent 
for the left knee under the applicable rating criteria.  The 
September 2004 VA examination report shows that while the 
veteran reported pain on motion, he specifically denied 
flare-ups or problems with fatigability.  Additionally, no 
instability or incoordination was noted, including with 
repetitive active and passive range of motion.  No additional 
pain or loss of range of motion was found to be present with 
repetitive stress.  The examiner specifically noted that 
there were no additional limitations due to pain or further 
limitation of range of motion caused by flare-ups or lack of 
endurance or fatigue.  

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee under 
Diagnostic Codes 5003 and 5257.  However, in this case, while 
there is X-ray evidence of degenerative joint disease of the 
left knee prior to the total knee replacement, the 
preponderance of the evidence is against a finding of 
instability and there is no medical evidence of subluxation 
of the left knee. Thus, separate ratings are not warranted 
under VAOPGCPREC 9-2004.  


As to the veteran's surgical scar, the medical evidence shows 
that the scar is stable and asymptomatic and it measures no 
more than 30 by 1 cm.  Accordingly a separate compensable 
rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 
7801 to 7805 (prior to and from August 30, 2002); also see 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent for a left total 
knee arthroplasty, from December 1, 1999, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected left knee arthritis with meniscus tear, 
post operative, prior to September 25, 1998, is denied.

Entitlement to a disability rating in excess of 30 percent 
for left total knee arthroplasty, from December 1, 1999, is 
denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


